Case 20-61915-bem        Doc 71   Filed 12/04/20 Entered 12/04/20 17:34:38     Desc Main
                                  Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                          CHAPTER 11

 GORDON JENSEN HEALTHCARE                        CASE NO. 20-61915-BEM
 ASSOCIATION, INC.,

    Debtor.


                      BOKF, N.A. WITNESS LIST
FOR HEARING ON BOKF, N.A.’S MOTION TO DISMISS, FOR RELIEF FROM STAY,
               OR TO APPOINT A CHAPTER 11 TRUSTEE

        BOKF, N.A. intends to call the following witnesses at the hearing on BOKF, N.A.s’

Motion to Dismiss, for Relief from Stay, or to Appoint a Chapter 11 Trustee:

    1. Alan Plush

    2. Derek Pierce

    3. Scott Hardin

    4. Christopher Brogdon

    5. Michael Pardoll




9618492.1
